PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,598,326
Issue Date: March 24, 2020
Application No. 16/340,485
Filing or 371(c) Date: 9 Apr 2019
For: 	UNIVERSAL TYPE MOUNTING STRUCTURE FOR CAR LAMP BULB AND METHOD FOR ASSEMBLING UNIVERSAL TYPE MOUNTING STRUCTURE FOR CAR LAMP BULB WITH BULB



:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, June 16, 2021, to correct the spelling of the name of inventor “Hao Hou” to – Hao Zhou --.  

The petition is DISMISSED.

When a typographical error in an inventor’s name is recognized after the patent issues, a certificate of correction, along with a petition under 37 CFR 1.182, and the required fees must be filed to request correction of the typographical error in the inventor’s name.  See MPEP 602.08(b) III A.  Therefore, the petition cannot be granted at this time since the certificate of correction was not submitted. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET